DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,575,333 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1, 5, and 9 of the application with claim 1 and 4 of the patent, claims 1, 5, and 9 of the application are anticipated by patent claims 1 and 4 in that claims 1 and 4 of the patent contain all the limitations of claims 1, 5, and 9 of the application. Claims 1, 5, and 9 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


I.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cordeiro et al. (US 9,960,877 B2) hereinafter Cordeiro.
Paragraph numbers cited in the rejections are taken from the text version of the reference.
1.	Regarding claims 1, 5, and 9 – Cordeiro discloses transmitting a setup frame to a receiving STA, wherein the setup frame includes first information related to requested channels, wherein the requested channels include a first channel and a second channel, wherein the first channel and the second channel are aggregated;
receiving a feedback frame from the receiving STA, wherein the feedback frame includes second information matched to the first information;
performing a beamforming training on the first and second channels, wherein the transmitting STA transmits a first Beam Refinement Protocol (BRP) frame to the receiving STA and receives a second BRP frame from the receiving STA through the first and second channels while performing the beamforming training, wherein a training (TRN) field is included in the first BRP frame and the second BRP frame; and

2.	Regarding claims 2, 6, and 10 – Cordeiro discloses  the TRN field is included in an end of the first BRP frame and an end of the second BRP frame, refer to Figures 5, 6, and paragraphs (199), (201), (205), (208) to (212), and claims 2, 3, 6.
3.	Regarding claims 3, 7, 11 – Cordeiro discloses the first channel and the second channel are 2.16 + 2.16 GHz channels or 4.32 + 4.32 GHz channels, refer to paragraphs (77), (113), (116), (118), (129), (159), (160), (289), (302), (315).
4.	Regarding claims 4, 8, and 12 – Cordeiro discloses third information related to whether the requested channels are aggregated to one another, refer to Figures 1, 2, 3A, 4, and paragraphs (79), (112), (115) to (119), 91230, (125), (126), (131), (132), (134), (148) to (150), (156), (157), (164) to (166), (170), (171).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Oteri et al. (US 2019/0068258 A1) discloses systems and methods for beamforming feedback in MMWAVE WLANs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
7 April 2021

Primary Examiner, Art Unit 2465